DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 18 March 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Pub. 2017/0069697) in view of Sorich et al. (U.S. Pub. 2006/0145143).
Claim 1:  Hashimoto et al. discloses an organic light-emitting display device comprising: 
a substrate (11; Figs. 4 and 5, paragraph 52) where a first direction (horizontal direction in Fig. 3) and a second direction (vertical direction in Fig. 3) intersecting each other are defined, the substrate (11) on which sub-pixels (21R, 21G and 21B; Figs. 3 and 5, paragraph 45) are arranged along the first direction (horizontal direction) in a plurality of rows and the second direction (vertical direction) in a plurality of columns; 
first electrodes (12R, 12G and 12B; Figs. 3-5, paragraph 57) of organic light-emitting diodes (EL; paragraph 32) allocated respectively to the sub-pixels (21R, 21G and 21B); 
a first bank (14; Figs. 3 and 5, paragraph 64) having first openings (openings in 14) exposing the first electrodes (12R, 12G and 12B); 
a second bank (16; Figs. 3-5, paragraph 67) having second openings (openings in 16) exposing the first electrode (12R, 12G and 12B) on the first bank (14); and 
a transistor (TFT; paragraphs 52-54) configured for each of the sub-pixels (21R, 21G and 21B), 
wherein a gate electrode (gate of TFT) of the transistor (TFT) is electrically connected to the first electrode (12R, 12G and 12B) of the organic light-emitting diodes, 
wherein in at least one region (20R), the second opening (openings in 16) simultaneously exposes at least two neighboring first electrodes (12R),
wherein the first electrodes (12R, 12G and 12B) include a (1-1)th electrode (12R in the first row and first column, hereinafter, referred to as E1; Fig. 3) of a first sub-pixel (21R in the first row and first column, hereinafter referred to as SP1; Fig. 3) located in a first row from the plurality of row and a first column from the plurality of columns, a (2-2)th electrode (12G in the second row and second column, hereinafter referred to as E2; Fig. 3) of the a second sub-pixel (21G in the second row and second column, hereinafter referred to as SP2; Fig. 3) located in a second row from the plurality of rows and a second column from the plurality of columns, and a (3-3)th electrode (12B in the third row and third column, hereinafter referred to as E3; Fig. 3) of a third sub-pixel (21B in the third row and third column, hereinafter referred to as SP3; Fig. 3) located in a third row and a third column from the plurality of columns, the second sub-pixel (SP2) neighboring in the first sub-pixel (SP1) in a third direction (diagonal direction from SP2 to SP1 in Fig. 3), and
wherein each of the second openings (openings in 16) include a first portion (opening in 16 exposing E1) exposing the (1-1)th electrode (E1), a second portion (opening exposing E2) exposing the (2-2)th electrode (E2), a third portion (opening exposing E3) exposing the (3-3)th electrode (E3).
Hashimoto et al. appears not to explicitly disclose wherein:
in at least one region, the second opening simultaneously exposes at least two first electrodes neighboring in the third direction,
a connecting portion connecting the first portion and the second portion,
a width of the connecting portion is smaller than a width of the first portion or the second portion, 
the width of the connecting portion is a distance between the second bank disposed at one side of the connecting portion and the second bank disposed at another side of the connecting portion,
the connecting portion extends in the third direction,
the second openings are in a zigzag shape,
the second openings simultaneously expose a plurality of first electrodes arranged in the zigzag shape,
the second bank is located between the first electrodes neighboring in the second direction,
each of the second openings further includes another connection portion that connects the second portion and the third portion, and
the second bank is hydrophobic.
Sorich et al., however, discloses wherein:
in at least one region, the second opening (2012; Fig. 12, paragraph 118) simultaneously exposes at least two first electrodes (1004 in the first row and first column, and 1004 in the second row and second column; Fig. 12, paragraph 84) neighboring in the third direction (diagonal direction from top left to bottom right; Fig. 12),
a connecting portion (2014; Fig. 12, paragraph 118) connecting the first portion (2012 in the first row and first column) and the second portion (2012 in the second row and second column),
a width (width of 2014) of the connecting portion (2014) is smaller than a width (width of 2012) of the first portion or the second portion (2012 in the first row and first column, and 2012 in the second row and second column), 
the width (width of 2014) of the connecting portion (2014) is a distance between the second bank (2010; Fig. 12, paragraph 118) disposed at one side of the connecting portion (2014) and the second bank (2010) disposed at another side of the connecting portion (2014),
the connecting portion (2014) extends in the third direction (diagonal direction from top left to bottom right) ,
the second openings (2012) are in a zigzag shape (2012 in top left, 2012 in middle, and 2012 in bottom left; Fig. 12),
the second openings (2012) simultaneously expose a plurality of first electrodes (1004 in top left, 1004 in middle, and 1004 in bottom left; Fig. 12) arranged in the zigzag shape,
the second bank (2010) is located between the first electrodes (1004) neighboring in the second direction (vertical direction),
each of the second openings (2012) further includes another connection portion (2014) that connects the second portion (2012 in the second row and second column) and the third portion (2012 in the third row and third column), and
the second bank (2010) is hydrophobic (paragraph 99) is a suitable configuration for the second bank (2010).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Hashimoto et al. with the disclosure of Sorich et al. to have made wherein:
in at least one region, the second opening simultaneously exposes at least two first electrodes neighboring in the third direction,
a connecting portion connecting the first portion and the second portion,
a width of the connecting portion is smaller than a width of the first portion or the second portion, 
the width of the connecting portion is a distance between the second bank disposed at one side of the connecting portion and the second bank disposed at another side of the connecting portion,
the connecting portion extends in the third direction,
the second openings are in a zigzag shape,
the second openings simultaneously expose a plurality of first electrodes arranged in the zigzag shape,
the second bank is located between the first electrodes neighboring in the second direction,
each of the second openings further includes another connection portion that connects the second portion and the third portion, and
the second bank is hydrophobic because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 3:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and further discloses wherein the connecting portion (2014) extends in the third direction (diagonal direction from top left to bottom right in Fig. 12) (Sorich et al., prima facie case of obviousness as stated above).
Claim 4:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and Hashimoto et al. further discloses wherein the first portion (opening in 16 exposing E1) and the second portion (opening in 16 exposing E2) are tilted at a preset angle (Fig. 3)
Claim 5:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and Hashimoto et al. further discloses wherein the first portion (opening in 16 exposing E1) is symmetrical with respect to a first virtual line (vertical line in the middle of E1) that runs across a center of the first portion (opening in 16 exposing E1), and the second portion (opening in 16 exposing E2) is symmetrical with respect to a second virtual line (vertical line in the middle of E2) that runs across a center of the second portion (opening in 16 exposing E1), wherein the first virtual line and the second virtual line are parallel to each other and tilted at a preset angle with respect to the first direction (horizontal direction in Fig. 3).
Claim 6:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 4, and Hashimoto et al. further discloses wherein the preset angle is in a range from 0 to 90° (Fig. 3).
Claim 7:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and further discloses wherein the second openings (2012) are in a zigzag shape (2012 in top left, 2012 in middle, and 2012 in bottom left; Fig. 12) (Sorich et al., prima facie case of obviousness as stated above).
Claim 8:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 7, and further discloses wherein the second openings (2012) simultaneously expose a plurality of first electrodes (1004 in top left, 1004 in middle, and 1004 in bottom left; Fig. 12) arranged in the zigzag shape (Sorich et al., prima facie case of obviousness as stated above).
Claim 9:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and further discloses wherein the second bank (16 of Hashimoto et al.) is located between the first electrodes (12R, 12G and 12B of Hashimoto et al.) neighboring in the first direction (horizontal direction in Fig. 3 of Hashimoto et al.) and the second bank (2010 of Soricho et al.) between the first electrodes (1004 or Sorich et al.) neighboring in the second direction (vertical direction in Fig. 12 or Sorich et al.) (prima facie case of obviousness as stated above).
Claim 10:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and Hashimoto et al. further discloses wherein, in at least one region, one second opening (openings in 16) exposes one first electrode (12R) (Fig. 3).
Claim 11:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and Hashimoto et al. further discloses wherein the first openings (openings in 14) each expose one first electrode (12R) (Fig. 3).
Claim 12:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and Hashimoto et al. further discloses wherein the first openings (openings in 14) expose a plurality of first electrodes (12R, 12G and 12B) arranged along the first direction (horizontal direction in Fig. 3) or second direction (vertical direction in Fig. 3).
Claim 13:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and further discloses the second bank (2012) is hydrophobic (paragraph 99) (Sorich et al., prima facie case of obviousness as stated above).  Hashimoto et al. further discloses the first bank can silicon oxide or silicon nitride (paragraph 65). Since Applicant’s specification discloses silicon oxide and silicon nitride are hydrophilic (paragraph 46), Hashimoto et al. would therefore disclose the first bank is hydrophilic.
Claim 14:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and Hashimoto et al. further discloses comprising an organic light-emitting layer (17R, 17G and 17B; Fig. 4, paragraph 71) placed in the second openings (openings in 16).
Claim 15:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 14, and Hashimoto et al. further discloses wherein the organic light-emitting layer (17R, 17G and 17B) extends in the third direction (diagonal direction from SP2 to SP1 Fig. 3).
Claim 16:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and Hashimoto et al. further discloses wherein an angle between the third direction (diagonal direction from SP2 to SP1 Fig. 3) and the first direction (horizontal direction in Fig. 3) and an angle between the third direction (diagonal direction from SP2 to SP1 Fig. 3) and the second direction (vertical direction in Fig. 3) are a tilted angle.  
Claim 17:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and Hashimoto et al. further discloses a second electrode (18; Fig. 4 and 5, paragraph 77) of the organic light-emitting diodes has a bend portion at an edge of each of the sub-pixels (21R, 21G and 21B).
Claim 18:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and Hashimoto et al. further discloses wherein the second sub-pixel (SP2) also neighbors the third sub-pixel (SP3) in the third direction (diagonal direction from SP2 to SP1 Fig. 3).
Claim 19:  Hashimoto et al. in view of Sorich et al. discloses the organic light-emitting display device of claim 1, and wherein each of the second openings (2012) further includes another connection portion (2014) that connects the second portion (2012 in the second row and second column) and the third portion (2012 in the third row and third column) (Fig. 12) (Sorich et al., prima facie case of obviousness as stated above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815